Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Kenneth L. Kincaid on August 25, 2022.
The application has been amended as follows: 
	In the Claims:

Claim 19, line 1, the numeral “14” has been replaced with the numeral --17--.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Claims 1-20 are allowable over the prior art of record because the prior art of record does not teach or suggest the entire combination of elements of the system set forth including a first plurality of spoke frames coupled to each of the first plurality of expandable spokes; a second plurality of spoke frames coupled to each of the second plurality of expandable spokes; a first plurality of plates coupled to the first plurality of spoke frames; a second plurality of plates coupled to the second plurality of spoke frames, wherein the plurality of drum segments are movable between a retracted position and an extended position, and the drum assembly is configured to be disposed within an interior region of a coil of flexible pipe when the plurality of drum segments are in the retracted position; a first containment flange; a second containment flange; a first coupling device configured to removably couple the first containment flange to the drum assembly, wherein the first coupling device is coupled to the first plurality of plates; and 32
a second coupling device configured to removably couple the second containment flange to the drum assembly, wherein the second coupling device is coupled to the first plurality of plates, and wherein the first and second containment flanges are configured to contain the flexible pipe between the first and second containment flanges when coupled to the drum assembly.
	None of the references of the prior art teach or suggest wherein the first coupling device is coupled to the first plurality of plates; and 32
a second coupling device configured to removably couple the second containment flange to the drum assembly, wherein the second coupling device is coupled to the first plurality of plates, and wherein the first and second containment flanges are configured to contain the flexible pipe between the first and second containment flanges when coupled to the drum assembly as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the system in the manner required by the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM ARAUZ RIVERA whose telephone number is (571)272-6953. The examiner can normally be reached Monday to Friday 9:00 AM to 8:00 PM MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A. RIVERA/Primary Examiner, Art Unit 3654